DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on January 22, 2021, has been received and entered.




Claim Disposition

3.	Claims 2 and 6-12 have been cancelled. Claims 1, 3-5 and 13-33 are pending. Claims 1, 3, 5, 13, 15-16 and 19-24 are under examination. Claims 4, 14, 17-18 and 25-33 are withdrawn as directed to a non-elected invention. Claim 23 is rejoined based on amendments to the claims.

Claim Objection

4.	Claims 1, 3, 5, 13, 15-16 and 19-24 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to delete these phrases, “…but which includes…”( recite instead, “…wherein the protein comprises 1 to 10 amino acid residues substituted…”) and “….having an identity of 90% or higher….” (recite instead, “…having at least 90% sequence identity to the amino acid sequence set forth in…”). Claim 1 is also objected for the recitation of non-elected subject matter.  The dependent claims hereto are also included.
Claims 3 and 21 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claims 3 and 21 are substantially duplicative with claim 1.
For clarity it is suggested that claim 22 is amended to recite, “…an amount of at least 10ug/g-DCW [[or more]]”.
Claim 24 is objected to for the recitation of “…which further comprises collecting the cells”, because claim 1 recites “collecting the L-amino acid from the medium” which means it is collected from the cells, thus the claimed limitation appears redundant.
Appropriate correction is required.



Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3, 5, 13, 15-16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


The claimed invention is directed to “a method for producing an L-amino acid comprising culturing a bacterium having an L-amino acid-producing ability in a medium to accumulate an L-amino acid in the medium and collecting the L-amino acid from the medium, wherein the bacterium has been modified so that the activity of a carotenoid biosynthesis enzyme is increased as compared with a non-modified bacterium….”. The claimed invention does not identify a specific “L-amino acid being produced”, does not identify a specific bacterium construed as “having an L-amino acid producing ability”. Therefore, the claimed invention set forth in claim 1 is not adequately described. The instant specification discloses for instance on page 1 that ‘carotenoids are biosynthesized by various organism such as plants, algae and bacteria. The relationship between the biosynthesis of carotenoids and production of L-amino acids has not been previously reported’. Based on the disclosure in the specification, the claimed invention needs to be adequately described.  It is noted that the dependent claims recite some of the missing information in claim 1, however, do not rectify all the deficiencies, and independent claim 1 needs to stand on its own. The claimed invention far exceeds the disclosure in the specification and is not commensurate in scope.
Further, the claimed invention is directed to an increase in enzyme activity based on an increased expression of a gene encoding the carotenoid biosynthesis enzyme, however, this also is not descriptive because the art recognizes that several Enterobacteriaceae is not descriptive because that family is enormous. The scope of the claims far exceed the disclosure in the specification especially in view of specific embodiments such as E. coli. Thus the scope of the instant claims are not commensurate with the scope of the disclosure in the specification because the instant claims encompass a large variable genus of structures and organisms.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The 
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of enzymes, for example, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.


The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3, 5,13, 15-16, 19-21 and 24 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Yamada et al. (US Patent No. 6,524,811, October 23, 2013).

Yamada et al. teach a method for producing a target substance which includes the steps of culturing a Coryneform bacterium having an ability to produce the target substance in a medium containing xylose to produce and accumulate the target substance in the medium or cells of the bacterium, and collecting the target substance from the medium or cells wherein a mutation of the NCgl2954 gene has been introduced into the bacterium that results in an increased ability of the bacterium to assimilate xylose (see paragraph 3).Yamada et al. also teach that the target substance produced is L-amino acids (see paragraphs 3-11). The reference discloses that the bacterium is an L-amino acid producing organism (see paragraph 5).  Yamada et al. teach the structures of SEQ ID NO: 22, (99.9%), SEQ ID NO: 59 (100% and SEQ ID NO: 58 (100%). At paragraph 9 Yamada et al. teach the use of E. coli for producing L-amino acids. Yamada et al. teach a gene that encodes the biosynthetic enzymes and that said gene can be over expression or have increased copy number (see the following paragraphs:[0013]:In addition to novel enzymes produced by truncating the 5' region of known enzymes, novel enzymes which can participate in the formation of novel carotenoids can be formed by replacing portions of one gene with an analogous sequence from a structurally related gene. For example, .beta.-cyclase and .epsilon.-cyclase are structurally related (see FIG. 13). By replacing a portion of .epsilon.-lycopene cyclase Detailed [0026]:A Method for Screening for Eukaryotic Genes which Encode Enzymes Involved in Carotenoid Biosynthesis. [0029]:In a preferred embodiment, the above "color complementation test" can be enhanced by using mutants which are either (1) deficient in at least one carotenoid biosynthetic gene or (2) overexpress at least one carotenoid biosynthetic gene. In either case, such mutants will accumulate carotenoid precursors. [0315]-[0316]:The expression of a gene can be increased by, for example, increasing the copy number of the gene. The copy number of a gene can be increased by introducing the gene into the chromosome of a host. A gene can be introduced into a chromosome by, for example, using homologous recombination (Miller, J. H., Experiments in Molecular Genetics, 1972, Cold Spring Harbor Laboratory). Therefore, the limitations of the claims are met by the reference.





Response to Arguments

8.	 Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note there are rejections remaining under 35 USC 112 first and second paragraphs which have been modified based on amendments made to the claims.
	Applicant traverses the written description rejection stating that divergent organisms are claimed such as E. coli and C. glutamicum wherein the exemplified effect of increased L-amino acid production occurred. This argument is not persuasive because claim 1 is devoid of a specific organism, thus a vast genus claimed. In addition, dependent claims such as claim 16 recites “Pantoea ananatis”, however claim 1 is not limited to such and claim 16 does not provide a specific L-amino acid. Thus the rejection remains.
Regarding the 112, second  paragraph rejection, applicant state that in an effort to expedite the claims have been amended, however, note that based on amendments claim 5 remain rejected, for the reasons stated above, thus clarification is needed. The examiner would welcome a conversation to reduce the remaining issues.
Note also that based on amendments made to the claims there are new objections and a 102 rejection for the reasons stated above.




Conclusion


9.	No claims are presently allowable.


10.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652